289 F.2d 933
SUNKIST GROWERS, INC., a Corporation, and the Exchange Orange Products Company, a Corporation, Appellants,v.WINCKLER & SMITH CITRUS PRODUCTS CO., a Corporation, and Ronald Walker, Trustee, Appellees.
No. 15242.
United States Court of Appeals Ninth Circuit.
May 5, 1961.

On Petitions for Rehearing.
For former opinion, see 284 F.2d 1.
Before STEPHENS, BARNES and MERRILL, Circuit Judges.


1
Upon petitions for rehearing by both appellants and appellees, we modify the opinion heretofore filed as follows:


2
I. The balance of the first full sentence after the word "or", page 24, line 4, of slip opinion [284 F.2d 17], is stricken, and inserted in its place is the following:


3
"* * * (2) the alleged illegal sole trader decision not to sell, made when such refusal would, as a natural consequence, illegally restrain trade or commerce, and implemented by other illegal means beyond the bare refusal, or (3) a similar unilateral decision not to sell, except at a fixed price, made from a monopoly position, and resulting, as a natural consequence, in the elimination of a competitor."


4
II. On page 50, line 18 from top of slip opinion [284 F.2d 33], the language "and a sale on account thereof already set," is deleted.


5
The petitions for rehearing are severally denied. The suggestion for a rehearing en banc is rejected.